Citation Nr: 1613729	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-24 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for a foot disorder, claimed as fused right foot. 

2.  Entitlement to service connection for bilateral foot disorder, to include hammertoes. 

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for sleep problems.

5.  Entitlement to service connection for emphysema.

6.  Entitlement to service connection for chest condition.

7.  Entitlement to service connection for right leg condition.

8.  Entitlement to service connection for left leg condition.

9.   Entitlement to service connection for right hip condition.

10.  Entitlement to service connection for left hip condition.

11.  Entitlement to service connection for irritable bowel syndrome (IBS).

12.  Entitlement to service connection for degenerative arthritis thoracic spine with degenerative disc disease and sciatic neuritis.

13.  Entitlement to service connection for left ankle sprain.

14.  Entitlement to service connection for ankylosis, right ankle.

15.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for right knee condition.

16.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for left knee condition.

17.  Entitlement to initial compensable evaluation for sigmoid diverticulosis with chronic constipation. 

18.  Entitlement to an initial compensable evaluation for dermatophytosis and onychomycosis. 

19.  Entitlement to an evaluation in excess of 60 percent for recurrent urinary tract infections with urinary incontinence.

20.  Entitlement to a total disability rating due to individual unemployability (TDIU).

21.  Entitlement to an effective date prior to September 10, 2013 for award of service connection for sigmoid diverticulosis with chronic constipation. 

22.  Entitlement to an effective date prior to September 10, 2013 for award of service connection for dermatophytosis and onychomycosis. 


REPRESENTATION

Appellant represented by:	Mr. J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 to October 1984. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a September 2010 and a July 2014 rating decisions by the Department of Veterans Affairs, Regional Office, located in Atlanta, Georgia (RO).  

On her September 2012 substantive appeal, VA Form-9, the Veteran indicated her desire to testify before a member of the Board at the RO.  She was scheduled for such a hearing in March 2016; however, she withdrew her request just prior to that date.  Thus, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2015).

The Board notes that the Veteran was previously denied a claim for entitlement to service connection for a foot disorder in an unappealed May 2004 rating decision.  This raises a question as to whether a request to reopen this previously denied claim for service connection for a foot disorder (claimed a right fused foot) is before the Board.  Further, since the medical evidence reflects various diagnosed disorders involving her feet, including hammertoe, hallus valgus, pes planus, and degenerative arthritis, the underlying claim has been re-characterized accordingly, as claim for service connection for bilateral foot disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran has submitted a timely notice of disagreement as to the July 2014 rating decision, which awarded service connection for sigmoid diverticulosis with chronic constipation and dermatophytosis/onychomycosis, and assigned noncompensable evaluations effective from September 10, 2013.  The Veteran appealed the initial assigned noncompensable ratings and effective dates.  In addition, the Veteran also appealed the RO's July 2014 denial of her claim for increased rating for recurrent urinary tract infections and claims for service connection for depression, sleep problems, emphysema, chest condition, bilateral leg condition, bilateral hip condition, spine disorder, bilateral ankle disorder, and bilateral knee disorder, as well as a claim for TDIU.  

The Veteran has not yet been issued a statement of the case (SOC) in response to her timely disagreement with the determinations in the July 2014 rating decision, and the issues are addressed in the REMAND portion of the decision below.  Also, the Veteran's underlying claim for service connection for bilateral foot disorder is addressed in the Remand.  These issues are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed May 2004 decision, the RO denied a claim for entitlement to service connection a foot disorder, claimed as right fused foot, because the evidence failed to demonstrate she had a current diagnosed fused foot disorder that was incurred in or otherwise related to her period of service.
 
2.  The evidence added to the record since the May 2004 rating decision when viewed by itself or in the context of the entire record, relates to unestablished facts that are necessary to substantiate the claim of service connection for foot disorder (now variously diagnosed, to include degenerative arthritis, hammertoes, and hallux valgus).


CONCLUSION OF LAW

The May 2004 rating decision that denied claim for entitlement to service connection for a foot disorder became final; new and material evidence has been received, and the claim has been reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. 

It is noted that specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Here, given the Board's favorable dispositions of Veteran's request to reopen his previously denied claim for a foot disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to that issue have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim. 
 

2.  Petition to Reopen Previously Denied Claim

The Veteran seeks entitlement to service connection for bilateral foot disorder.  Implicit in her claim is the contention that new and material evidence which is sufficient to reopen previously disallowed claim of service connection for a foot disorder, claimed as right fused foot, have been received.

In general, VA rating decisions or Board decisions that are not timely appealed are final.  38 U.S.C.A. §§ 7104(b); 7105; 38 C.F.R. § 20.1100; 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court of Appeals of Veterans Claims (Court) has stated that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the Veteran originally filed her claim for service connection for foot disorder in 2003, and the RO denied her claim in a May 2004 rating decision, because the evidence failed to demonstrate a current diagnosed disability.  The Veteran was notified of the denial of her claim, but she did not appeal within a year of that decision, and that decision is final.  38 C.F.R. § 20.1103. 

At the time of the May 2004 rating decision, the evidence of record included the Veteran's service treatment records, VA and private treatment records, and lay statements from the Veteran. 

The additional evidence received since the May 2004 rating decision includes VA treatment records documenting various diagnosed bilateral foot disorders, including hammertoes, hallux valgus, and degenerative arthritis.  The record also now contains the reports of VA foot examinations dated in July 2010 and July 2014, which contain medical opinions on the nature and etiology of the claimed bilateral foot disorder.  The additional medical evidence received since the RO's May 2004 rating decision relates to unestablished facts (diagnoses of various foot disorders) and that is necessary to substantiate the claim.  Further, the additional records are neither cumulative nor redundant, and that they raise a reasonable possibility of substantiating the claim. 

Based on the foregoing, the Board finds that new and material evidence has been received that meets the requirements to reopen the claim.  On that basis, the claim for service connection of foot disorder is reopened.  38 C.F.R. § 3.156.

The Board notes in passing that although there may be of record new and material evidence sufficient to reopen the Veteran's claims, this does not mean that the claim must be allowed based on such evidence.  In Hodge v. West, 155 F.3d 1356, 1363   (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit  noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

ORDER

New and material evidence has been received, and the claim for entitlement to service connection for foot disorder is reopened. 


REMAND

Initially, the Board notes that the Veteran's claim for entitlement to service connection for bilateral foot disorder was last adjudicated by RO in a September 2012 statement of the case (SOC).  Since then, additional VA treatment records dated through January 2016 as well as the report of a July 2014 VA foot examination has been associated with the Veteran's paperless claims folder on VBMS.  The Veteran has not waived initial review by the Agency of Original Jurisdiction (AOJ).  To ensure that the Veteran's procedural rights are protected, insofar as she is afforded the opportunity for AOJ adjudication in the first instance, the Board must return the matter to the AOJ, for its initial consideration of the evidence.

Also, on remand, a supplement VA medical opinion report should be obtained that addresses the etiology of the Veteran's various diagnosed foot disorders.  In particular, an opinion is needed to address whether the Veteran's pre-existing pes planus was aggravated by her period of service, and whether she developed any additional foot disorder as a result of her period of service. 

A review of the Veteran's service treatment record reflects that at the time of her enlistment, she was assessed with moderate pes planus, asymptomatic, and during her period of service, she sought treatment for various problems involving her feet.  For instance, these records reflect that the Veteran complained of bunions and calluses on her feet as result of her boots being too small during boot camp, and in November 1983, the service treatment records show that her left foot was injured after it was run over by a jeep.  Although x-ray film at that time did not reveal fracture, it was noted that she had "A+" pes planus.  Her August 1984 examination prior to separation shows her feet were evaluated as normal, despite her complaints of foot trouble on the associated report of medical history. 

Although the record now contains the report of the July 2014 VA foot examination, the Board does not find that the VA examiner's medical opinion adequately address the etiology of the Veteran's variously diagnosed foot disorders.  On remand, another VA medical opinion is needed. 

With respect to the other issues, the Veteran filed a timely notice of disagreement with the RO's July 2014 rating decision with respect to the initial assigned rating and effective date for service connection for sigmoid diverticulosis with chronic constipation and dermatophytosis/onychomycosis, and the denials of her claim for increased rating for recurrent urinary infections and claim for a TDIU, as well as her claims for service connection for depression, sleep problems, emphysema, chest condition, bilateral leg condition, bilateral hip condition, spine disorder, bilateral ankle disorder, and bilateral knee disorder.  A SOC has not yet been issued.  A remand of these claims is required for the issuance of a SOC.  38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC for the issues of entitlement earlier effective dates for award of service connection for sigmoid diverticulosis with chronic constipation and dermatophytosis/onychomycosis; increased ratings for sigmoid diverticulosis with chronic constipation and dermatophytosis/onychomycosis, and recurrent urinary infections; a TDIU; and for service connection for depression, sleep problems, emphysema, chest condition, bilateral leg condition, bilateral hip condition, spine disorder, bilateral ankle disorder, and bilateral knee disorder.  This issuance should include notification of the need to timely file a substantive appeal to perfect the Veteran's appeal of these issues.

2. Arrange for the claims file to be reviewed by the examiner who provided the July 2014 VA foot examination in order to provide addendum medical opinion statement.  If the 2014 VA examiner is not available, forward the entire claims file to another appropriate medical professional for a response to the following questions.  If deemed necessary by the examiner, afford the Veteran for an appropriate VA foot examination to determine whether the etiology of her currently diagnosed bilateral foot disorders.  The VA examiner should thoroughly review the Veteran's VA claims file, to include her service treatment records.  The VA examiner should note that this action has been accomplished in the VA examination report. 

The VA examiner is requested to specifically address the following:

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran's pre-existing pes planus (moderate, asymptomatic) was aggravated during service beyond the normal progress of the disorder?  The examiner is asked to consider in-service bilateral foot complaints and injuries, the post-service medical evidence of additional diagnosed foot disorders, and the Veteran's contentions that this disorder was worsened during her service. 

(b) Is it at least as likely as not that the Veteran's other currently diagnosed bilateral foot disorders, to include hammertoes, hallux valgus, and degenerative arthritis had an onset during her period of service or was otherwise related to her period of service.  The examiner is asked to consider in-service bilateral foot complaints and injuries, and the Veteran's contentions that current bilateral foot disorder is a result of her period of service.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3. After accomplishing any additional development deemed appropriate, readjudicate the claim for service connection for bilateral foot disorder in light of all the additional evidence since the September 2012 SOC.  If the benefits sought in connection with the claims remain denied, the Veteran should be provided with an appropriate SSOC and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


